FILED
                            NOT FOR PUBLICATION                             DEC 30 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10002

               Plaintiff - Appellee,             D.C. No. 4:10-cr-50039-DCB

  v.
                                                 MEMORANDUM *
FIDEL DIAZ-LEMUS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Fidel Diaz-Lemus appeals from the 12-month sentence imposed following

the revocation of his supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Diaz-Lemus contends that the district court failed to consider the 18 U.S.C.

§ 3553(a) factors in imposing the consecutive 12-month sentence, and that his

sentence is substantively unreasonable. The district court did not procedurally err

and Diaz-Lemus’ within-Guidelines sentence is reasonable in light of the totality of

the circumstances and the 18 U.S.C. § 3553(a) sentencing factors. See Gall v.

United States, 552 U.S. 38, 51 (2007); U.S.S.G. § 7B1.3(a)(1), (f).

      AFFIRMED.




                                          2                                   11-10002